department of the treasury internal_revenue_service washington d c date number release date uil cc p si plr-116952-00 memorandum for industry director natural_resources construction lm nrc from assistant to the branch chief branch cc p si subject withdrawal of request_for_ruling letter after adverse opinion reached in accordance with b of revproc_2001_1 2001_1_irb_1 this chief_counsel_advice advises you that taxpayers within your jurisdiction withdrew a request for a private_letter_ruling after an adverse opinion was reached pursuant to sec_6110 k this chief_counsel_advice is not to be cited as precedent legend x y z a z submitted a ruling_request on behalf of two of its wholly owned subsidiaries x and y x and y are natural_gas producers that operate a natural_gas production plant the gas processed at this facility has a high hydrogen sulfide content for the gas to be marketable the hydrogen sulfide must be removed from the gas following removal the hydrogen sulfide byproduct a highly toxic substance must be disposed of hydrogen sulfide can no longer be released to the atmosphere in a assets that convert the hydrogen sulfide into sulfur by chemical process were placed_in_service by x and y at the facility by converting the hydrogen sulfide into elemental sulfur the toxic gas is transformed into a relatively inert chemical that can be stored in large piles the sulfur produced is sold to reduce the costs of hydrogen sulfide disposal plr-116952-00 it was requested that the service rule that the sulfur production assets discussed above are for depreciation purposes includible in asset cla sec_28 manufacture of chemicals and allied products rather than asset cla sec_49 natural_gas production plant sec_167 provides a depreciation allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances the general depreciation system gds in sec_168 and the alternative_depreciation_system ads in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of either gds or ads the applicable_recovery_period is determined by reference to class_life or by statute sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if it were in effect and the taxpayer were an elector prior to its revocation sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation deduction would be computed based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 sets out the method for asset classification under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the use is insubstantial in relation to all of the taxpayer’s activities revproc_87_56 1987_2_cb_674 sets forth the class lives of property that are necessary to compute the depreciation allowances under sec_168 the revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and asset classes through that consist of assets used in specific business activities the sulfur production assets at issue in the present case are not includible in the asset classes consisting of specific assets used in all business activities the two business activity asset classes listed below are set forth in revproc_87_56 asset cla sec_28 manufacture of chemicals and allied products includes assets used to manufacture basic organic and inorganic chemicals assets includible in this class have a 5-year recovery_period for gds purposes and a 5-year recovery_period for ads purposes plr-116952-00 asset cla sec_49 natural_gas production plant is not further described in the revenue_procedure assets includible in this class have a 7-year recovery_period for gds purposes and a 14-year recovery_period for ads purposes in the present case the sulfur production assets are an integral part of the natural_gas production plant business activity the hydrogen sulfide content must be removed from the gas for the gas to be marketable through natural_gas pipelines the hydrogen sulfide cannot be vented to the atmosphere after it is removed from the natural_gas but must be converted into a form in which it can be stored or sold the sulfur production assets change the hydrogen sulfide into a stable elemental form that can be easily stored accordingly the sulfur production assets enable the natural_gas production plant to operate an essential component of natural_gas production is the removal of hydrogen sulfide the process of removal is not complete until the hydrogen sulfide has been converted into a stable or marketable form the conversion of the hydrogen sulfide into sulfur in the present case is not a separate business activity but rather a necessary part of the business activity of producing pipeline quality natural_gas in recent years there has been an excess of sulfur on the market there is no economic reason to operate the sulfur production assets except that their operation enables the natural_gas production plant to operate if you have any questions regarding this matter please call me at mark pitzer assistant to the branch chief branch office of associate chief_counsel passthroughs special industries
